Name: Commission Regulation (EEC) No 1090/87 of 15 April 1987 re-establishing the levying of customs duties on women' s stockings of synthetic fibres, products of category No 70 (code 40.0700), originating in Sri Lanka, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 87 Official Journal of the European Communities No L 106/7 COMMISSION REGULATION (EEC) No 1090/87 of 15 April 1987 re-establishing the levying of customs duties on women's stockings of synthetic fibres, products of category No 70 (code 40.0700), originating in Sri Lanka, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply Whereas, in respect of women s stockings of synthetic fibres of category 70, the relevant ceiling amounts to 383 700 pieces whereas on 30 March 1987 imports of the products in question into the Community, originating in Sri Lanka, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to Sri Lanka, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that pref ­ erential tariff treatment shall be accorded, for each cate ­ gory of products subjected to individual ceilings not allo ­ cated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 25 April 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the fallo ­ wing products, imported into the Community and origi ­ nating in Sri Lanka : Code Category CCT heading No NIMEXE code (1987) Description ( 1 ) (2) (3) (4) 40.0700 70 60.04 ex B 60.04-31 Panty hose of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) 60.03 ex B 60.03-24, 26 Panty hose of synthetic fibres, measuring per single yarn less than 67 decitext (6,7 tex) Womens's stockings of synthetic fibres Article 2 This regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1987. For the Commission COCKFIELD Vice-President (&lt;) OJ No L 373, 31 . 12 . 1986, p. 68 .